DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	
Claim Objections
Claim 8 is objected to because of the following informalities:  Claim 8 recites the phrase “the organic material layers”. Applicants are advised to amend this phrase to recited “the one or more organic material layers”.  Appropriate correction is required.

Claim 9 is objected to because of the following informalities:  Claim 9 recites the phrase “wherein the organic material layer comprises at least one of an electron injection layer, an electron transfer layer, and a layer carrying out electron injection and transfer at the same time, and at least one of the electron injection layer, the electron transfer layer, and the layer carrying out electron injection and transfer at the same time comprises the compound”. Applicants are advised to amend this phrase to recite “wherein the organic material layer comprises at least one of an electron injection layer, an electron transfer layer, or a layer carrying out electron injection and transfer at the same time, and at least one of the electron injection layer, the electron transfer layer, or the layer carrying out electron injection and transfer at the same time comprises the compound”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Eum et al (WO 2016/105141, see English language equivalent US 2018/0053900).

Regarding claim 1, Eum et al discloses the following compound (Page 6 -2):

    PNG
    media_image1.png
    296
    388
    media_image1.png
    Greyscale
.
This compound corresponds to recited Formula (1), i.e.

    PNG
    media_image2.png
    115
    344
    media_image2.png
    Greyscale
,
where X1, X2, and X3 are N; Ar1 and Ar2 are phenyl, i.e. aryl groups; L is a phenylene group; the integer n is one (1); R1 and R2 are methyl; R3 is H; and the integer a3 is six (6). 
	Alternatively, the reference discloses the following compound (Page 8 – 23):

    PNG
    media_image3.png
    334
    446
    media_image3.png
    Greyscale
.
This compound corresponds to recited Formula (1), i.e.

    PNG
    media_image2.png
    115
    344
    media_image2.png
    Greyscale
,
where X1, X2, and X3 are N; Ar1 and Ar2 are phenyl, i.e. aryl groups; L is a phenylene group; the integer n is two (2); R1 and R2 are methyl; R3 is H; and the integer a3 is six (6). 
In the compounds of the reference the recited group Ar3 is H and not an aryl group as required by the present claim. However, the compounds of the reference are but one embodiment and attention is directed to Formulas (2)  and (3) ([0026]), i.e.

    PNG
    media_image4.png
    162
    339
    media_image4.png
    Greyscale
and 
    PNG
    media_image5.png
    129
    336
    media_image5.png
    Greyscale

where R2, corresponding to Ar3 in the claims is disclosed as a C6-60 aryl group ([0010]). Accordingly, the disclosure of the reference encompasses a compound encompassed by Formula (1) of the present claims.
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Regarding claim 2, Eum et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses a compound encompassed by recited Formula (1-A), i.e.

    PNG
    media_image6.png
    114
    379
    media_image6.png
    Greyscale
.

Regarding claim 3, Eum et al teaches all the claim limitations as set forth above. As discussed above, L is an unsubstituted phenylene group.

Regarding claim 4, Eum et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses a compound encompassed by recited Formula (2), i.e.

    PNG
    media_image7.png
    131
    407
    media_image7.png
    Greyscale
,
where R5 is H and the integer a5 is four (4).

Regarding claim 5, Eum et al teaches all the claim limitations as set forth above. As discussed above, Ar1 and Ar2 are unsubstituted C6 aryl groups.

Regarding claim 6, Eum et al teaches all the claim limitations as set forth above. Additionally, for Formula (3) in the reference, i.e.

    PNG
    media_image5.png
    129
    336
    media_image5.png
    Greyscale
,
R3 is deuterium and the integer e is [0-4] ([0010] and [0013]). Accordingly, the reference discloses a compound encompassed by recited Formula (3), i.e.

    PNG
    media_image8.png
    191
    429
    media_image8.png
    Greyscale
,
where R6 and R7 are deuterium and the integers a6 and a7 are four (4).

Regarding claim 7, Eum et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses the recited compound:

    PNG
    media_image9.png
    117
    167
    media_image9.png
    Greyscale
.

Regarding claim 8, Eum et al teaches all the claim limitations as set forth above. Additionally, the reference discloses an organic electroluminescent element, i.e. organic light emitting device, comprising an anode, i.e. a first electrode, a cathode, i.e. a second electrode, and at least one organic layer disposed between the anode and cathode ([0018]).

Regarding claim 9, Eum et al teaches all the claim limitations as set forth above. Additionally, the reference discloses an electron transport layer comprising the disclosed compound ([0061]).

Regarding claim 11, Eum et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the organic layer comprises a light emitting layer, and the light emitting layer comprises the disclosed compound as a host ([0062]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Eum et al (WO 2016/105141, see English language equivalent US 2018/0053900) as applied to claims 1-9 and 11 above, and in view of Sato et al (US 2008/0176041).

The discussion with respect to Eum et al as set forth in Paragraph 7 above is incorporated here by reference.

Regarding claim 10, Eum et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that the compound is utilized in the electron transport layer. As evidenced by Paragraph [0140] of Sato et al, a hole blocking layer is an electron transport layer, i.e. the layer transports electrons and in which hole transport capability is low. Accordingly, Eum et al discloses an organic light emitting device comprising a hole blocking layer, wherein the hole blocking layer comprises the disclosed compound.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-5 and 7-9 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1, 3, and 7-8 of copending Application No. 16/768,831 (published as US PGPub 2021/0020848). Although the conflicting claims are not identical, they are not patentably distinct from each other because of the reasons given below. 	

Claims 1 and 3 of copending Application No. 16/768,831 recite a compound with the formula:

    PNG
    media_image10.png
    200
    286
    media_image10.png
    Greyscale
,
where R1 and R2 are alkyl groups; R3 to R8 are H; L1 and L2 are direct bonds. The groups A and B are:

    PNG
    media_image11.png
    70
    129
    media_image11.png
    Greyscale

and

    PNG
    media_image12.png
    251
    259
    media_image12.png
    Greyscale
,
respectively. Accordingly, the reference discloses a compound encompassed by present claims, i.e.

    PNG
    media_image2.png
    115
    344
    media_image2.png
    Greyscale
,
where X1, X2, and X3 are N; Ar1 and Ar2 are phenyl, i.e. aryl groups; L is a phenylene group; the integer n is one (1); R1 and R2 are methyl; R3 is H; and the integer a3 is six (6). 
The only difference between the compound recited in the copending application and the compound recited in instant claims 1-5 and 7, is that the copending application recites an isomer of that claimed - compounds having the same radicals in physically different positions on the same nucleus, and the courts have held, as found in In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977), that compounds which are isomers “are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties”.
            In light of the case law cited above, it therefore would have been obvious to one of ordinary skill in the art that the compound recited in the present claims is but an obvious variant of the compound recited in the copending application, and thereby one of ordinary skill in the art would have arrived at the claimed invention. 
	Furthermore, it is noted that:
	Claim 7 of the copending application recites subject matter identical to that recited in instant claim 8.
	Claim 8 of the copending application recited subject matter encompassed by instant claim 9.

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claims 1-5 and 7-10 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1 and 7-11 of copending Application No. 16/088,406 (published as US PGPub 2020/0048232). Although the conflicting claims are not identical, they are not patentably distinct from each other because of the reasons given below. 	

Claims 1 and 7 of copending application 16/088,406 recite the following compound (1-139):

    PNG
    media_image13.png
    325
    453
    media_image13.png
    Greyscale
.
This compound corresponds to recited Formula (1), i.e.

    PNG
    media_image2.png
    115
    344
    media_image2.png
    Greyscale
,
where X1, X2, and X3 are N; Ar1 and Ar2 are phenyl, i.e. aryl groups; L is a phenylene group; the integer n is one (1); R1 and R2 are phenyl; R3 is H; he integer a3 is six (6); and Ar3 is a substituted aryl group. Accordingly, the copending application recites the compound encompassed by instant claim 1-5 and 7.
Furthermore, it is noted that:
	Claim 8 of the copending application recites subject matter identical to that recited in instant claim 8.
	Claims 10-11 of the copending application recite subject encompassed by instant claims 9-10.

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claims 1-5 and 7-10 are rejected under 35 U.S.C. 103 as being obvious over copending Application No. 16/088,406.

The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). See the discussion set forth in Paragraph 19 above

This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767